Justice Kennedy,
concurring in the judgment.
The Court gives a most careful and comprehensive recitation of the precedents from Griffin v. Illinois, 351 U. S. 12 (1956), through Mayer v. Chicago, 404 U. S. 189 (1971), and beyond, a line of decisions which invokes both equal protection and due process principles. The duality, as the Court notes, stems from Griffin itself, which produced no opinion for the Court and invoked strands of both constitutional doctrines.
In my view the cases most on point, and the ones which persuade me we must reverse the judgment now reviewed, are the decisions addressing procedures involving the rights and privileges inherent in family and personal relations. *129These are Boddie v. Connecticut, 401 U. S. 371 (1971); Lassiter v. Department of Social Servs. of Durham Cty., 452 U. S. 18 (1981); and Santosky v. Kramer, 455 U. S. 745 (1982), all eases resting exclusively upon the Due Process Clause. Here, due process is quite a sufficient basis for our holding.
I acknowledge the authorities do not hold that an appeal is required, even in a criminal case; but given the existing appellate structure in Mississippi, the realities of the litigation process, and the fundamental interests at stake in this particular proceeding, the State may not erect a bar in the form of transcript and filing costs beyond this petitioner’s means. The Court well describes the fundamental interests the petitioner has in ensuring that the order which terminated all her parental ties was based upon a fair assessment of the facts and the law. See Mathews v. Eldridge, 424 U. S. 319, 335 (1976). With these observations, I concur in the judgment.